

EXHIBIT 10.16(e)


sbdimage1a04.jpg [sbdimage1a04.jpg]
James M. Loree
President & Chief Executive Officer
Stanley Black & Decker
1000 Stanley Drive, New Britain, CT 06053
T (860) 827-3837











Date:     <Date>
To:    
From:    Jim Loree
Re:    2019-2020 Long-Term Incentive Program


It is my pleasure to congratulate you for being selected to participate in the
Long Term Performance Award Program (the “Program”) under The Stanley Black &
Decker 2018 Omnibus Award Plan (the “2018 Plan”). This Program is intended to
provide substantial, equity-based awards for specified full-time members of our
senior executive team, provided specific Corporate goals are achieved during the
Program’s 36 month measurement period (January 2019 -December 2021).


In conjunction with our short-term incentive compensation program (MICP) and our
equity award program, the Program is an important element of your total
compensation package, and provides a strong additional incentive to continue
increasing shareholder value.


Bonus Opportunity


Each participant will have an opportunity to earn a number of Performance Shares
(PS) based upon achievement of corporate financial goals, and may earn
additional performance shares if the corporate financial goals are exceeded, up
to the maximum number of shares set forth below. Each PS unit represents one
share of Stanley Black & Decker Common Stock and, accordingly, the potential
value of a participant’s performance award under the Program may change as our
stock price changes.


Each participant is allocated a threshold, target and maximum number of PS units
based upon assigned percentages of his or her annual base salary at the rate in
effect as of January 1, 2018. The initial value of each PS unit is $xxx.xx, the
average of the high and low price of a share of company common stock on February
[__], 2019.


Your performance award covers the following number of PS units:


 
Threshold
Target
Max
% of Pay
 
 
 
# PS
 
 
 



Performance awards will become vested at the time of settlement to the extent
that the applicable performance metrics have been achieved and provided the
participant is continuously employed by Stanley Black & Decker until such time,
as more fully set forth in the enclosed Terms and Conditions


1



--------------------------------------------------------------------------------





Applicable to Long Term Performance Awards. There is a new enhancement to the
payout in the event of termination for Retirement, death, or Disability as
described in the Terms & Conditions. However, if the Participant has elected to
defer all or any portion of his or her earned Performance Shares in respect of
the 2019-2021 Measurement Period, then the settlement of such earned Performance
Shares shall be governed by the terms of the Stanley Black & Decker, Inc.
Deferred Compensation Plan Relating to Long-Term Performance Awards and the
Participant’s applicable election form thereunder.




Financial Measurements


The Corporate financial goals for this Program consist of three metrics. Two
absolute goals (EPS and CFROI) and one relative goal (TSR) as set forth in the
attached document.


Although this summary includes the key aspects of the Program, it is not
intended to represent a full accounting of the rules and regulations applicable
to the Program and is subject to the terms described in the Terms and Conditions
Applicable to Long Term Performance Awards and The Stanley Black & Decker 2018
Omnibus Award Plan (available on request), which together with this document
govern the Program.


If you have any questions, please contact Michele Webster at (860) 827-3877 or
Elizabeth Ryen at (860) 438-3440. Once again, thank you for your continued
support and congratulations on being selected to participate in this important
Program.


Best regards,
 
James M. Loree
President & Chief Executive Officer













































2



--------------------------------------------------------------------------------





Terms and Conditions applicable to
Long Term Performance Awards



This certifies that Stanley Black & Decker, Inc. (the “Company”) has, on the
Date set forth in Award Letter to which these Terms and Conditions apply,
granted to the Participant named above a performance award (“Performance Award”)
of that number of Performance Shares set forth in the Award Letter, subject to
certain restrictions and on the terms and conditions contained in the Award
Documents and the Company’s 2018 Omnibus Award Plan, as amended from time to
time (the “2018 Plan”). A copy of the 2018 Plan is available upon request. In
the event of any conflict between the terms of the 2018 Plan and the Award
Documents, the terms of the 2018 Plan shall govern. This Performance Award
represents the right of the Participant to receive a number of Shares to be
issued if the Company achieves the Performance Goals for the Measurement Period
and employment requirements are satisfied.
1.
Determination of Earned Performance Shares. As soon as reasonably practicable
following the completion of the applicable Measurement Period, the Committee
will determine (i) whether and to what extent the applicable Performance Factor
levels for the Performance Goals have been achieved, and (ii) the number of
Performance Shares that are deemed “earned” in respect of the Measurement Period
as a result of such performance, with the number of earned Performance Shares to
be linearly interpolated on a straight-line basis between specified levels of
performance (i.e., for performance that falls above “threshold” level but below
“target” level, or above “target” level but below “maximum” level).

In order for any Performance Shares to be earned in respect of a Performance
Goal, the “threshold” level of achievement with respect to such Performance Goal
must be achieved; except that, where performance achieved is below “threshold”
level for any metric, the number of Performance Shares to be earned with respect
to that metric may be prorated on a linear basis to zero, in the sole discretion
of the Committee. In addition, the number of earned Performance Shares may be
adjusted up or down following the end of the Measurement Period, at the sole
discretion of the Committee, but not to exceed the maximum number of Performance
Shares eligible to be earned by the Participant hereunder.
Any Performance Shares determined by the Committee to have been earned in
accordance with this Paragraph 1 shall be settled by the Company in accordance
with the terms and conditions set forth herein, which issuance shall be in full
settlement of the Participant’s Performance Award hereunder. Notwithstanding the
foregoing, if the Participant has elected to defer all or any portion of his or
her earned Performance Shares, then the settlement of any Performance Shares
earned in accordance with this Paragraph 1 shall be governed by the terms of the
Stanley Black & Decker, Inc. Deferred Compensation Plan Relating to Long-Term
Performance Awards (the “Deferred Compensation Plan”) and the Participant’s
applicable election form thereunder.


2.
Vesting; form of settlement. Performance Awards will become vested and will be
settled on the Settlement Date to the extent that the applicable performance
metrics have been achieved and, except as set forth below, provided that the
participant is continuously employed by the Company until such time. Performance
Awards will be settled in shares of Company common stock as soon as practicable
following the end of the Measurement Period. Performance Awards will be settled
in the form of Unrestricted Stock.

If a participant’s employment with the Company terminates prior to the date the
Performance Awards are settled due to his or her Retirement, death or Disability
and the participant complies with the Restrictive Covenants for the Restriction
Period, the participant’s Performance Award will be settled in the form of
Unrestricted Stock at the same time as performance awards for active
participants are


3



--------------------------------------------------------------------------------





settled, to the extent the applicable performance metrics have been achieved;
except that, if the termination occurs during the first year of the Measurement
Period, such settlement shall be prorated based on the number of complete months
in the Measurement Period that the participant was employed by the Company.
Unless determined otherwise by the Committee, a participant whose employment
with the Company terminates prior to the Settlement Date for any other reason
will forfeit all rights in respect of his or her Performance Award and will not
be entitled to receive any Shares or other payment under the Program.


In the event that any Performance Shares are settled in connection with a
termination of the Participant’s employment with the Company, the Company may
require the Participant to execute an effective release of claims in a form
provided by the Company.


3.
Rights of a Shareholder. The Participant shall not have any rights of a
shareholder with respect to the Performance Awards or any Shares issued in
settlement thereof prior to the Settlement Date.

4.
Transferability. Transferability shall be as set forth in the 2018 Plan.

5.
Adjustments. Notwithstanding any other provision hereof, the Committee shall
have authority to make adjustments in the terms and conditions of, and the
criteria included in, Performance Awards granted hereunder, as set forth in the
2018 Plan.

6.
Miscellaneous. The Committee shall have full authority to administer the
Performance Awards and to interpret the terms of the Award Documents, which
authority includes the authority to waive certain conditions in appropriate
circumstances. All decisions or interpretations of the Committee with respect to
any question arising in respect of the Performance Awards shall be binding,
conclusive and final. The waiver by the Company of any provision of this
document or any other Award Document shall not operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision of
this document or any other Award Document. The validity and construction of the
terms of this document and any other Award Document shall be governed by the
laws of the State of Connecticut. The terms and conditions set forth in this
document and any other Award Document are subject in all respects to the terms
and conditions of the 2018 Plan, which shall be controlling. The Participant
agrees to execute such other agreements, documents or assignments as may be
necessary or desirable to effect the purposes hereof.

7.
Unfunded Arrangement. The Performance Awards represented in the Award Documents
constitute an unfunded unsecured promise of the Company and the rights of the
Participant in respect of the Performance Awards are no greater than the rights
of an unsecured creditor of the Company.

8.
Detrimental Activity and Recapture Provisions. The Committee or the Board may
provide for the cancellation or forfeiture of a Performance Award or the
forfeiture and repayment to the Company of any gain related to a Performance
Award, or other provisions intended to have a similar effect, upon such terms
and conditions as may be determined by the Committee or the Board from time to
time (including under any applicable clawback policy adopted by the Company),
including, without limitation, in the event that a Participant, during
employment or other service with the Company or an affiliate, engages in
activity detrimental to the business of the Company. In addition,
notwithstanding anything in the 2018 Plan or the Award Documents to the
contrary, the Committee or the Board may also provide for the cancellation or
forfeiture of a Performance Award or the forfeiture and repayment to the Company
of any gain related to a Performance Award, or other provisions intended to have
a similar effect, upon such terms and conditions as may be required by the
Committee or the Board under Section 10D of the Exchange Act and any applicable
rules or regulations promulgated by the Securities and Exchange Commission or
any national securities exchange or national securities association on which
common stock of the Company may be traded or under any clawback policy adopted
by the Company.

9.
Capitalized Terms. The following capitalized terms shall have the meaning set
forth below for purposes of this Letter. All other capitalized terms used in
this document shall have the meanings set forth in the 2018 Plan.



4



--------------------------------------------------------------------------------





Award Documents. The documents provided to a Participant that advise the
Participant that he or she has been selected to Participate in the Performance
Award Program and set forth the Performance Factors, Performance Goals, amounts
payable at the Threshold, Target and Maximum Levels, and the terms and
conditions applicable to the Award, which shall consist of an Award Letter,
signed by the Chief Executive Officer or the Chief Human Resources Officer, and
the documents referenced therein.
Disability. Disability has the meaning provided in Section 22(e)(3) of the
Internal Revenue Code of 1986, or any successor provision.
Measurement Period. The period during which financial performance is measured
against the applicable Performance Goals as set forth in the Award Documents.
Performance Factors. Threshold, Target and Maximum performance to be achieved
over the Measurement Period.
Performance Goals. Goals established by the Committee or, pursuant to an
appropriate delegation of authority, the Chief Executive Officer, for
performance of the Company as a whole and/or specific businesses or functions
during the Measurement Period. The Performance Goals applicable to a Participant
for a particular Measurement Period, if not enclosed with the Award Letter, will
be promptly communicated to the Participant by a member of the Company’s Human
Resources Department.
Restriction Period. The period of time between the Termination Date and the
Settlement Date, or the period of restriction contained in any Restrictive
Covenant Agreement executed by the Participant with respect to Participant’s
employment with the Company, whichever is longer.
Restrictive Covenants. The Restrictive Covenants contained in any Restrictive
Covenant Agreement executed by a Participant regarding his or her employment
with the Company or a subsidiary thereof. To be eligible to receive
distributions of Performance Awards following a termination of employment due to
Retirement, death or Disability, Participant understands and agrees that (i)
Participant may not accept employment (as an employee or contractor) for a
competitor of the Company, disparage the Company or any of its employees,
solicit customers of the Company, or solicit employees of the Company for
employment directly or indirectly, at any time during the Restriction Period and
(ii) in the event Participant fails to comply with clause (i), Participant will
not be eligible to receive any distribution Participant otherwise would have
received under this provision. The Restrictive Covenants set forth herein apply
only to eligibility to receive distributions of Performance Awards following a
termination of employment due to Retirement, death or Disability. Because they
serve only as a condition to eligibility to receive a Performance Award, these
Restrictive Covenants are in addition to, and do not supersede, any Restrictive
Covenants set forth in any written employment agreement or other agreement with
a Participant. Notwithstanding anything to the contrary set forth herein, the
restrictions contained herein (i) are not intended to, and shall be interpreted
in a manner that does not limit or restrict you from exercising any legally
protected whistleblower rights (including pursuant to Rule 21F under the U.S.
Securities Exchange Act of 1934, as amended) and (ii) do not apply to any
Participant working from or based in any jurisdiction where such restrictions
are prohibited, including, without limitation, the State of California.
Retirement. The Participant’s termination of employment with the Company and
each of its Affiliates after attaining the age of 55 and completing 10 years of
service.


5



--------------------------------------------------------------------------------





Settlement Date. The date payments are made to Participants based on the
Performance Goals achieved for the Measurement Period. The payments will
generally occur by March 15 of the year following the Measurement Period.
Shares. Shares of Unrestricted Stock to be issued if Performance Goals are
achieved, as specified in the Award Documents.
Termination Date. The date upon which the participant ceases to be an employee
of Stanley Black & Decker, Inc., or a subsidiary thereof.
Unrestricted Stock. Common Stock of the Company that may be sold at any time.




6

